DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tani 2012/007196.  Tani discloses the invention as claimed noting for example figures 1-8 comprising:  

    PNG
    media_image1.png
    214
    330
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    262
    304
    media_image2.png
    Greyscale


An endoprosthetic device (10) comprising a tubular body having a lumen, and an integrated valve (28) located within the lumen; 
wherein the tubular body (10) is a branched tubular body ([0027] describes the branch tubes), and the lumen is a lumen of a branch of the branched tubular body, and the integrated valve is located within the lumen of the branch [(24)] of the branched tubular body.




4.	Claim(s) 1-3, 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paul Jr. et al. 2009/0264991 (hereafter Paul).    Paul discloses the invention as claimed noting figures 1a-7 comprising:

    PNG
    media_image3.png
    374
    240
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    338
    236
    media_image4.png
    Greyscale

An endoprosthetic device (208) comprising a tubular body having a lumen (e.g. 102) and an integrated valve (202; 204) located within the lumen; 
wherein the tubular body (see figure 208) is a branched tubular body (254), and the lumen is a lumen of a branch of the branched tubular body, and the integrated valve is located within the lumen of the branch  of the branched tubular body;
wherein the integrated valve (204)  comprises a valve element having a proximal end  secured to a side wall of the branch (262,263) of the branched tubular body,  the proximal end of the integrated valve including an access opening, the valve element further comprising a distal end located within the branch  (it is inherent that the proximal .


Claim Rejections - 35 USC § 103

5	.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Paul Jr. et al. 2009/0264991 in view of Dehdashtian 2007/0112422.  
 Paul et al has been disclosed however does not disclose that the closure elements of the valve have contact potions which meet in cruciform or cross-slit configuration.  Dehdashtian teaches that an implantable valve may be in the form of a cross-slit (see [0062] and element 106).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of .

Claims 7-9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Paul Jr. et al. 2009/0264991 in view of McLean 2018/0296339.  
Paul et al has been disclosed however does not disclose the features of the delivery instrument as recited in claim 7 comprising “…an elongate delivery shaft and a housing  attached thereto, the housing  serving also as a handle for a user of the delivery system, which housing includes a depressible actuator portion capable of engaging a resilient sidewall of a valve element within a branch of a branched tubular body forming part of an endoprosthetic device when the branched tubular body  is located in the delivery system , wherein the housing has a hollow space for receiving at least a portion of a branched tubular body .” 
Noting figure 6A, McLean teaches a delivery device which discloses an elongate delivery shaft and a housing (104; 126)  attached thereto, the housing  serving also as a handle (in conjunction with110) for a user of the delivery system, which housing includes a depressible actuator (116)  portion capable of engaging a resilient sidewall of a valve element within a branch of a branched tubular body forming part of an endoprosthetic device when the branched tubular body  is located in the delivery system (this is functional/intended use language.  See MPEP 2114), wherein the housing has a hollow space for receiving at least a portion.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Paul et al. and utilize the delivery device 
Regarding claim 9, 
“depressible actuator portion has sufficient depth of travel to contact and move a resilient sidewall of the valve element and the side wall of the branch of the tubular prosthetic device to which the valve element is secured so that at least a portion of the resilient sidewall and the side wall of the branch [(24)] of the
tubular prosthetic device is also depressed sufficiently to create a flow channel through the valve element.” this is considered to be intended use language.  MPEP 2114 states:

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected

.




Allowable Subject Matter

7.	Claims 4, 10-12, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Claims 14-15 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        August 12, 2021